Case 1:21-cv-00917-ER Document 2 Filed 02/03/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
STAR MAGIC, INC., :
Plaintiff,
Vv. : Civil Action No.
TANGLE, INC., RICHARD X. ZAWITZ,
NICHOLAS ZAWITZ, and :
JOCLYNN ALIOTO, : NOTICE OF REMOVAL
Defendants. :
x

TO THE CLERK OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK:

PLEASE TAKE NOTICE that Peri & Stewart, LLC, on behalf of its clients, Defendants
Tangle, Inc. (“Tangle”); Richard X. Zawitz (“R. Zawitz”); Nicholas Zawitz (“N. Zawitz”); and
Joclynn Alioto (“Alioto”) (all parties collectively “Defendants”), hereby give notice that the
above-captioned action, filed by plaintiff, Star Magic, Inc. (“Star Magic”) with the Supreme
Court of the State of New York, Country of New York, Index Number 657274/2020, and all
claims and causes of action therein (the “State Action”), be and is hereby removed to the United
States District Court for the Southern District of New York. As grounds for removal, Defendants
respectfully state as follows:

GROUNDS FOR REMOVAL
1. This Court has original jurisdiction on the basis of diversity jurisdiction 28 U.S.C.

§ 1332, and removal is proper pursuant to 28 U.S.C. §§ 1441 and 1446.
Case 1:21-cv-00917-ER Document 2 Filed 02/03/21 Page 2 of 4

2. Venue is proper because this Court constitutes the “district court of the United
States for the district and division embracing the place where [the State Action] is pending.” 28
U.S.C. § 1441(a).

I. Procedural History and Timeliness of Removal

3. The State Action was filed on or about December 24, 2020. In accordance with 28
U.S.C. § 1446(a), a true and complete copy of complaint filed by Star Magic is attached hereto
as Exhibit “1” and made a part hereof.

4. Defendant, Joclynn Alioto, received a copy of the Complaint in the State Action

no earlier than January 6, 2021.

5. None of the Defendants to the State Action has served or filed an answer to the
State Action.

7. No motions or other proceedings in the State Action are pending.

8. No previous application has been made for the relief herein requested.

9. In accordance with 28 U.S.C. § 1446(d), promptly after filing Notice of Removal,
Defendants will give written notice to all adverse parties and will file a copy of this Notice of
Removal with the Supreme Court of the State of New York, County of New York.

II. Removal is Proper Under 28 U.S.C. § 1332

10. According to 28 U.S.C. § 1441 (a), “any civil action brought in a State court of
which the district courts of the United States have original jurisdiction, may be removed by the
defendant or the defendants.”

11. | Removal is justified. This Court has jurisdiction over this action pursuant to 28

U.S.C. § 1332, because there is complete diversity among the parties. Complete diversity existed
Case 1:21-cv-00917-ER Document 2 Filed 02/03/21 Page 3 of 4

when the Complaint was filed in the State Action and exists at the time of the filing of this
removal petition.

12. Star Magic is alleged to be a corporation residing in New York. Star Magic, Inc.
is not a California corporation and has not registered to do business in California.

13. Defendant, Tangle, is a California corporation with a principal place of business
in California at the time the action was filed and currently.

14. Richard X. Zawitz; Nicholas Zawitz; and Joclynn Alioto are individuals and
residents of California at the time the action was filed and currently.

15. Defendant Joclynn Alioto received a copy of the complaint in the State Action no
earlier than on January 6, 2021.

16. 280U.S.C. § 1332(a) provides that this Court has original jurisdiction over any
matter where “the matter in controversy exceeds the sum or value of $75,000” and the matter is
between “citizens of different States and in which citizens or subjects of a foreign state are
additional parties.”

17. Plaintiff, Star Magic, has alleged in his Complaint in the State Action a
controversy exceeding the sum of $1,000,000.00. Defendants, on information and belief, believe
the amount in dispute exceeds $75,000.

18. Defendants may remove the State Action because none of the “parties in interest
properly joined and served as defendants is a citizen of the State in which such action is
brought.” 28 U.S.C. § 1441(b)(2).

19. This Notice of Removal is timely filed because it has been filed within thirty (30)
days of the date of when the defendant, Joclynn Alioto received notice thereof pursuant to 28

U.S.C. § 1446(b).
Case 1:21-cv-00917-ER Document 2 Filed 02/03/21 Page 4 of 4

21. By removing this action, Defendants do not waive any rights, claims or defenses,

and expressly reserves its right to assert any and all defenses related to ineffective and

insufficient service of process and jurisdiction.

WHEREFORE, Defendants respectfully submit that the State Action is properly

removed to this Court from the Supreme Court of the State of New York, County of New York.

Dated: February 2, 2021
New York, New York

By: /s/ Michael T. Stewart

PERI & STEWART, LLC
Michael T. Stewart

450 Lexington Avenue
New York, NY 10017
Phone: 973-521-7426

Fax: 973-521-7854
Attorneys for Defendants

By: /s/ Mark R. Meyer
LOSCH EHRLICH & MEYER

Joseph Ehrlich, pro hac vice
Mark R. Meyer, pro hac vice
750 Battery Street

Suite 700

San Francisco, CA 94111
Phone: 415-956-8400

Fax: 415-956-2150
Attorneys for Defendants
